OSCN Found Document:DEAL v. BROOKS

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








DEAL v. BROOKS2016 OK 123Case Number: 113979Decided: 12/12/2016THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2016 OK 123, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


CHARLES DEAL and ANNETTE DEAL, Personal Representatives of the Estate of Serenity Deal, Plaintiffs/Appellants,
v.
SEAN DEVON BROOKS, RANDY J. LACK, and JENNIFER SHAWN, Defendants,
and
STATE OF OKLAHOMA ex rel. OKLAHOMA DEPARTMENT OF HUMAN SERVICES, Defendant/Appellee.



ORDER

Defendant/Appellee's petition for certiorari is denied. The Court of Civil Appeals' opinion is approved for publication and accorded precedential value.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 12TH DAY OF DECEMBER, 2016.

/S/VICE CHIEF JUSTICE

VOTE ON DENIAL OF CERTIORARI:
GURICH, V.C.J., KAUGER, WATT, EDMONDSON, COLBERT, REIF, JJ. - CONCUR
WINCHESTER, TAYLOR, JJ. - DISSENT
COMBS, C.J. - NOT PARTICIPATING
VOTE TO APPROVE COURT OF CIVIL APPEALS' OPINION FOR PUBLICATION:
GURICH, V.C.J., WATT, EDMONDSON, COLBERT, REIF, JJ. - CONCUR
KAUGER, WINCHESTER, TAYLOR, JJ. - DISSENT
COMBS, C.J. - NOT PARTICIPATING


Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.